Citation Nr: 1110933	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial, compensable disability rating for left bunion deformity, status-post bunionectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal 
from a March 2006 rating decision that, in pertinent part, granted service connection for left bunion deformity evaluated as 0 percent (noncompensable) disabling effective February 1986.  The Veteran timely appealed for a higher initial disability rating.  Service connection for a bilateral ankle disability and for a low back disability had also been denied in an August 2005 rating decision.

In April 2008, the Veteran testified during a hearing before the undersigned at the RO.  In July 2008, the Board remanded the matter for additional development.

In February 2009, the Veteran withdrew his prior request for a Board hearing, in writing.

In a March 2009 decision, the Board granted service connection for a left ankle disability; denied the Veteran's claims for service connection for a right ankle disability, and for a low back disability; and denied an initial, compensable rating for left bunion deformity, status-post bunionectomy, for the period from February 1, 1986, to April 23, 2006, and granted a 10 percent disability rating thereafter.  

The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Joint Motion for Remand, the parties moved to vacate the Board decision, excluding the grant of service connection for a left ankle disability, and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In September 2010, the Board remanded the matter, consistent with the Court's order.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2010, VA's Appeals Management Center (AMC) granted service connection for a right ankle disability and for a low back disability, which is a substantial grant of the benefit sought.  Those matters are no longer in appellate status.


FINDINGS OF FACT

1.  For the period from February 1, 1986, through November 2, 2004, the Veteran's left bunion deformity was essentially asymptomatic with the exception of arthritis of the metatarsophalangeal joint of the left big toe.

2.  Resolving all doubt in the Veteran's favor, for the period from November 3, 2004, the Veteran's left bunion deformity, status-post bunionectomy has been manifested by complaints of pain, limited motion of the great toe, dysfunction, and degenerative changes.  A moderately severe foot disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability rating for left bunion deformity, status-post bunionectomy, for the period from February 1, 1986, through November 2, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2010).

2.  The criteria for a 10 percent disability rating (but no more) for left bunion deformity, status-post bunionectomy, for the period from November 3, 2004, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2006 and July 2008 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for higher initial disability ratings assigned following the grant of service connection.  Hence, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left great toe pain both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  

Service connection has been established for left bunion deformity, effective February 1, 1986.  The RO assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5280.

Severe unilateral hallux valgus warrants a 10 percent evaluation if the extent of disability is equivalent to amputation of the great toe. A 10 percent evaluation is also warranted for postoperative unilateral hallux valgus with resection of the metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Moderate residuals of foot injuries warrant a 10 percent evaluation. A 20 percent rating requires moderately severe residuals. Severe residuals of foot injuries warrant a 30 percent evaluation. A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.


The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

Factual Background

Service treatment records reveal bilateral bunion deformity in October 1983.  In July 1984, the Veteran complained of pain and periodic edema.  A moderate bunion on the left foot was noted in November 1984.

The report of an April 1987 VA examination revealed no deformities of the bony structures of the feet other than mild bunions on both feet.  X-rays taken on October 30, 1989 revealed minimal arthritis in the left first metatarsophalangeal joint.  On VA examination in November 1989, the Veteran complained of pain in his feet related to bilateral pes planus and pain from the bunionectomy surgery on his right foot.  There was pain and tenderness over the metatarsalphalangeal joint of the right foot.  No other deformity, swelling or calluses were identified.  

On November 3, 2004, the Veteran's mother indicated that the Veteran could hardly walk some days; and that he complained about pain in his knees and feet.

On VA examination in January 2005, the examiner noted that the left foot showed just a slight bunion that had not been corrected.  There was a little bit of soreness and tenderness of the left metatarsophalangeal joint.  X-rays again revealed minimal degenerative arthritic changes of the first metatarsophalangeal joint.

In February 2006, the Veteran complained of a painful bunion.  In April 2006, he underwent a bunionectomy.  Records reflect that the first metatarsophalangeal joint of the left foot was moderately painful with range of motion, as expected, in October 2006 and was progressing well.  X-rays at that time revealed interval removal of orthopedic pin and staple in the first metatarsal bone and first proximal phalanx.  No acute bony abnormality was seen.  

In February 2007, the Veteran complained of a throbbing pain in the left foot, status-post hardware removal and revisional McBride bunionectomy.  He reported that the top of the toe was numb, and was upset with the position of the toe sitting up.  Range of motion of the first metatarsophalangeal joint was limited in both plantar flexion and dorsiflexion, with a bony end feel.  There was pain on palpation to area of tibial sesamoid left.  The Veteran then underwent scar revision and a lengthening of the tendon to remove the elevation of the toe, and physical therapy.

In March 2007, there was decreased foot pain with increased range of motion of the first digit.  In April 2008, the Veteran testified that he had surgery three times on his left toe, and that the toe was still elevated. 

Neurological evaluation in June 2008 revealed diminished dull/sharp touch sensation medial and distal to the incision site of the left foot.  Upon weight bearing, the left hallux did not contact the ground.  Range of motion at first metatarsophalangeal joint was decreased with mild pain.  Modifications were made to the Veteran's left shoe insert.

In August 2008, the Veteran underwent an arthrodesis procedure to fuse the first metatarsophalangeal joint in an attempt to get the toe to approach the ground, as well as for pain relief.

The report of a July 2009 VA examination revealed pain to palpation in the first metatarsophalangeal joint area; and minimal, 5 degree dorsiflexion or plantar flexion of the great toe with pain.  Erosive and post-surgical changes of the first metatarsophalangeal joint were noted, and an addendum in November 2009 included a diagnosis of post-operative bunion left foot with fusion of the great toe.

A November 2009 VA addendum reports indicates that, when the Veteran stood and walked, his left great toe was in an extended position.

Following the Board's September 2010 remand, the Veteran underwent a VA examination in November 2010 for purposes of determining whether arthritis of the left first metatarsophalangeal joint was "part and parcel" of the service-connected left bunion deformity; and whether the joint was ankylosed.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner indicated that the Veteran could not get his toe down especially on the left foot, which had been fused.  Significant pain was noted with manipulation of both feet.  The diagnosis was post-operative fusion great toe, left foot.  The examiner opined that the arthritis in the Veteran's left foot necessitating a fusion more likely than not was indeed causally related to the bunion surgery.

Evaluation

In this case, for the period prior to November 3, 2004, the Veteran's left bunion deformity was essentially asymptomatic with the exception of arthritis of the metatarsophalangeal joint of the left big toe.

The overall evidence reflects a mild hallux valgus deformity of the Veteran's left foot, with tenderness.  There is no evidence of any surgical procedure, or of severe deformity equivalent to amputation of the great toe, or of a moderate foot injury to warrant a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5283, or 5284.
 
The Board notes that there is evidence of minimal arthritis of the first metatarsophalangeal joint of the left foot, as well as complaints of pain, prior to the April 2006 bunionectomy.  The Board has carefully considered the Veteran's statements to the effect that he has functional impairment in his left great toe from pain that interferes with his ability to stand and walk.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The interphalangeal, metatarsal, and tarsal joints of the foot are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

As noted above, in the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a compensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, prior to November 3, 2004, there is involvement of only a single minor joint group.  Thus, the criteria for a compensable rating based on arthritis are not met.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2010).  While the Veteran claims that the left foot was painful and resulted in limitation of function prior to November 3, 2004, his claim to this effect is not credible.  On VA examinations in 1987 and 1989 he specifically complained of pain and dysfunction in the right foot and pain from pes planus, but did not mention any left foot pain, tenderness, or limitation of function related to his bunions.  There were no objective signs of pain or dysfunction elicited on those examinations.  Accordingly, a basis for a compensable evaluation was not established.   

As such, the symptoms of left bunion deformity do not meet criteria for an initial, compensable disability rating at any time prior to February 3, 2004.  Surgical resection of metatarsal head, severe unilateral hallux valgus or moderate residuals of foot injury are not shown.

Thus, the weight of the evidence is against the award of an initial, compensable disability rating for the left foot bunion deformity prior to February 3, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

The Veteran's mother related that the Veteran had painful feet in her correspondence received on November 3, 2004.  Soreness and tenderness of the left metatarsophalangeal joint of the great toe was elicited on examination in January 2005.  Following the April 2006 surgery, the Veteran's left bunion deformity, status-post bunionectomy was manifested by complaints of pain, limited motion in dorsiflexion and plantar flexion of the great toe, and some dysfunction, as well as noted degenerative changes.  Resolving all doubt in the Veteran's favor,  the disability is symptomatic and results in some dysfunction warranting a minimal compensable evaluation From November 3, 2004.  Accordingly, staged rating, pursuant to Fenderson, supra, is applicable.

The Veteran may not be compensated twice for the same symptomatology, which is contrary to the rule against the pyramiding of disabilities. 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Here, symptoms attributable to the residual scar of the left bunionectomy are separately rated and, thus, cannot be considered in the evaluation of the service-connected left bunion deformity, status-post bunionectomy.  While his left great toe is fused and he is unable to "get his toe down", the degree of function loss is contemplated by the current evaluation.  As such, there is no indication that the Veteran's left bunion deformity, status-post bunionectomy, constitutes a moderately severe foot disability to warrant a disability rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21. 

For the foregoing reasons, the Board finds that the evidence meets the criteria for a 10 percent disability rating for left bunion deformity, status-post bunionectomy, from February 3, 2004.  

The Board notes that the Veteran underwent an arthrodesis procedure in August 2008, for fusion of the great toe to his left foot.  Based on the objective medical evidence of record, to include the VA examination reports and VA outpatient treatment records, the Board finds that the manifestations of the Veteran's left bunion deformity, status-post bunionectomy, since August 2008 do not constitute a moderately severe foot disability.  In this case, the overall evidence reflects severe unilateral hallux valgus and is equivalent to amputation of the great toe.  While the toe has not been amputated, the November 2010 examiner found that the Veteran's great toe remains in an extended position when standing or walking.  The evidence reflects a minimal 5 degree motion in dorsiflexion or plantar flexion of the left great toe, with pain.

The maximum rating assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5280, is 10 percent.  While fusion of the great toe reflects severe unilateral hallux valgus, the overall medical evidence suggests that the left bunion deformity, status-post bunionectomy, does not reach a moderately severe degree of severity in a foot injury under Diagnostic Code 5284 so as to warrant a disability rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21. 

Extraschedular Consideration

While the Veteran contends that the left bunion deformity, status-post bunionectomy, is more severe than currently rated, there is no evidence that the service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).

Significantly, the objective medical evidence of record shows that manifestations of the Veteran's service-connected disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Here, the Veteran currently is not working.  Nor does the evidence show frequent hospitalization due to service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  



ORDER

An initial, compensable rating for left bunion deformity, status-post bunionectomy, for the period from February 1, 1986, through November 2, 2004, is denied.

A 10 percent disability rating for left bunion deformity, status-post bunionectomy, for the period from November 3, 2004, is allowed, subject to the pertinent legal authority governing the payment of monetary awards.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


